Citation Nr: 1634217	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  15-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2014 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2012 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective September 27, 2010, and the September 2014 rating decision denied entitlement to a TDIU.  

In December 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD and denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded to obtain additional private medical records and records pertaining to the Veteran's employment history.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for PTSD.  He also claims that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Of record is a September 2014 statement by D.J.M., D.O., wherein he stated he had treated the Veteran for more than 6 months.  The Veteran struggled with motivation, chronic sleep impairment, and memory loss.  The physician opined that the Veteran was "not able to function in full time employment at this time or in the future due to these."  Attempts to obtain these private records have not been made.  

Additionally, in February 2015, the RO requested employment information (Form 21-4192) from the Veteran's last employer, Missouri Department of Transportation (MDOT).  There was no response and no follow-up request is indicated in the record.  Therefore, on remand, further attempts should be made to obtain a completed Form 21-4192 from MDOT relating to the Veteran civilian employment which reportedly ended in 1997.  (See VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran identify any additional VA treatment to be considered in connection with his claims, after which copies of those records should be associated with the file.  In any event, copies of the Veteran's VA mental health treatment records dated since April 2015 should be associated with the file.  

2.  With any assistance necessary from the Veteran, obtain copies of his records of treatment by D.J.M., D.O., at Ozarks Family Care, West Plains, Missouri.  

3.  Make further attempts to obtain a completed Form 21-4192 from MDOT relating to the Veteran's former employment from 1982 to 1997.  

4.  If all reasonable administrative efforts have been exhausted relative to the above and the information is not able to be obtained, notify the Veteran of such.  

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

